Per Curiam.

In the case before ns it was just as necessary for the defendant to prove damages as it was to prove the fraud on the part of plaintiff. Testimony as to the value of the lots at Lindenhurst was competent if given by an expert. We think that Mr. McEwen was qualified to give an opinion as to their value, and that the exception at folio 122 of case was well taken. It does not become necessary to examine the other questions in the case.
*776Judgment and order denying new trial reversed and a new trial granted, costs 'to abide the event.
Present: Clement, Ch. J., and Yan Wyok, J.
Judgment and order reversed and new trial granted, costs to abide event.